DETAILED ACTION

Examiner Note
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claim 1, drawn to a thermoelectric power generation device.
Group II, claim 2, drawn to a thermoelectric power generation device.
Group III, claim 3, drawn to a thermoelectric power generation device.
Group IV, claim 4, drawn to a thermoelectric power generation device.
Group V, claim 5, drawn to a thermoelectric power generation device.
Group VI, claim 6, drawn to a thermoelectric power generation device.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons. The common technical feature in all groups is as follows: a thermoelectric power generation device comprising: a heating unit having a heat medium passage in which a heat medium flows; a cooling unit having a cooling liquid passage 

This element cannot be considered as a special technical feature under PCT Rule 13.2 because this feature is already known in TAKAHASHI (US 20150228882 A1). 
TAKAHASHI teaches a thermoelectric power generation device (see the thermoelectric power generation system, see All figures) comprising: a heating unit having a heat medium passage in which a heat medium flows (see the shaded channel heating unit having the high-temperature medium HM passage in which the high-temperature medium HM flows, see Fig. 9); a cooling unit having a cooling liquid passage in which a cooling liquid flows (see the dotted channel heating unit having the low-temperature medium LM (cooling water) passage in which the low-temperature medium LM (cooling water) flows, see Fig. 9); and a thermoelectric element (see the thermoelectric material constituting thermoelectric material layer 22) having the heating unit on one side thereof and the cooling unit on another side thereof (see Figs. 6-9), the thermoelectric element configured to generate power by utilizing a temperature difference between a condensation temperature of the heat 

Accordingly, the special technical feature linking the Groups of inventions does not provide a contribution over the prior art, and no single general inventive concept exists.  Therefore, restriction is appropriate.

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in 
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof. Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE-SIK KANG whose telephone number is 571-272-3190.  The examiner can normally be reached on9:00am – 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T. Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/TAE-SIK KANG/
Primary Examiner, Art Unit 1726